SUPREME COURT OF GEORGIA


                                                       November 2, 2022


     The Honorable Supreme Court met pursuant to adjournment.

The following order was passed:


     Upon consideration, the Court has revised the deadline for
motions for reconsideration in this matter. It is ordered that a
motion for reconsideration, if any, including motions submitted via
the Court’s electronic filing system, must be received in the
Clerk’s Office by 2 p.m. on Wednesday, November 9, 2022.



                         SUPREME COURT OF THE STATE OF GEORGIA
                                    Clerk’s Office, Atlanta

                             I certify that the above is a true extract from the
                      minutes of the Supreme Court of Georgia.
                             Witness my signature and the seal of said court hereto
                      affixed the day and year last above written.



                                                                    , Clerk
  NOTICE: This opinion is subject to modification resulting from motions for reconsideration under Supreme Court
  Rule 27, the Court’s reconsideration, and editorial revisions by the Reporter of Decisions. The version of the
  opinion published in the Advance Sheets for the Georgia Reports, designated as the “Final Copy,” will replace any
  prior version on the Court’s website and docket. A bound volume of the Georgia Reports will contain the final and
  official text of the opinion.


In the Supreme Court of Georgia



                                                  Decided: November 2, 2022


                      S22A0420. ROBERTS v. THE STATE.


       PINSON, Justice.

       Melvin Roberts was convicted of malice murder and other

crimes in connection with the shooting death of Jabari Pettway. 1 On

appeal, Roberts contends that the trial court erred in admitting

evidence of an armed robbery he allegedly committed nine days


       1The crimes were committed on November 1, 2016. Roberts was indicted
by a Gwinnett County grand jury on February 1, 2017 on one count each of
malice murder, felony murder, aggravated assault, and theft by taking.
Roberts was tried before a jury in May 2018. After the close of the State’s
evidence, the trial court granted a directed verdict as to felony-level theft by
taking because the State had failed to prove the value of the object of the
theft—Pettway’s car—and that count was converted to a misdemeanor. At the
conclusion of trial, the jury found Roberts guilty on all counts. On May 23,
2018, Roberts was sentenced to life in prison without the possibility of parole
for the malice murder, plus a concurrent 12-month term for the misdemeanor
theft by taking. The felony murder was vacated by operation of law, and the
aggravated assault merged into the malice murder. Roberts filed a timely
motion for new trial on May 25, 2018, which he amended in March and April
of 2021. The parties agreed to proceed on the motion without a hearing, and
the motion was denied on September 14, 2021. That same day, Roberts filed
his notice of appeal. The appeal was thereafter docketed to the April 2022 term
of this Court and was submitted for a decision on the briefs.
                                                      1
before the murder. That evidence included a shell casing that testing

showed was discharged from the same gun as casings from

Pettway’s murder, as well as testimony from the armed-robbery

victim identifying Roberts as the one who possessed, shot, and left

with the gun. The trial court admitted all of the armed-robbery

evidence under OCGA § 24-4-404 (b) (“Rule 404 (b)”) for the purpose

of proving Roberts’s identity as the murderer.

     We affirm on a different legal basis. A limited portion of the

physical evidence and testimony from the armed robbery placed the

murder weapon in Roberts’s hands just nine days before Pettway’s

murder. That limited evidence was not subject to Rule 404 (b)

because it was admissible as evidence intrinsic to the charged crime.

The same cannot be said for the armed-robbery evidence as a whole,

but any error in admitting evidence of the robbery beyond the

intrinsic portion was harmless, because the evidence against

Roberts that was properly admitted was quite strong, and the court’s

limiting instruction about the armed-robbery evidence mitigated the

chance that the jury considered the extraneous details of the

                                 2
robbery.

     1. Facts

     (a) Around 7:30 p.m. on November 1, 2016, 23-year-old Jabari

Pettway left the Duluth apartment he shared with his brother,

Marqueze Marshall, in his 2012 silver Dodge Avenger. Marshall

testified that his brother was going to meet a friend and that he left

carrying a red book bag, along with his wallet and cell phone. Later

that evening, around 9:55 p.m., Pettway called Marshall to tell him

he was on his way home. But Pettway never made it home. The next

morning, after trying to reach Pettway, Marshall called their

mother, Casandra Mosley, to let her know Pettway was missing.

     Mosley testified that Marshall called her around noon on

November 2 and told her that Pettway had not come home the night

before and had not shown up for work or school that day. After

calling local hospitals, Mosley called Pettway’s cell phone carrier

and got a list of Pettway’s recent calls. Mosley and Pettway’s sister,

Renee Hunter, started calling the numbers on the list, and both

eventually spoke to Roberts, whom Pettway had known in high

                                  3
school. Roberts told both Mosley and Hunter that he had seen

Pettway the evening before, that Pettway had planned to return to

Roberts’s home later that night but never did, and that he had not

been able to reach Pettway. Later that day, Roberts texted both

Mosley and Hunter to say he was “praying for” them.

     In the meantime, Gwinnett County police had been called to

respond around 8:00 a.m. that morning after the body of an

unidentified male was discovered in Snellville on the edge of a

Gwinnett County farm abutting Lenora Road. The man was dead,

having been shot multiple times in the back. At the scene,

investigators recovered five .40-caliber shell casings and two

cigarette butts. The cigarette butts were distinctive because they

had been smoked past the filter. The victim’s left front pants pocket

was pulled out, and no car keys, wallet, or cell phone were found at

the scene.

     The victim of the shooting was later identified as Pettway. The

medical examiner testified that he had suffered five gunshot

wounds, one to the arm and four to the back, and opined that the

                                 4
manner of death was homicide.

     Witness Jimmy Beaver testified that late in the evening on

November 1, he was watching the World Series on television at his

Snellville home on Lenora Road when he heard a car drive past,

heading in the direction of where the paved road turned to gravel. A

few minutes later, he heard a single gunshot, followed by a one- to

two-second pause, and then four rapid-fire shots. About two minutes

after that, he heard a car speed back up the gravel road, hit the

pavement, and drive away.

     Based on Beaver’s report that the shots were fired during the

sixth inning of the World Series game, the lead investigator in the

case, Corporal Shannon Kulnis, determined that the shooting had

occurred between 10:00 and 10:30 p.m. Investigators became

interested in Roberts because of his apparent interactions with

Pettway just before the murder. Cell-tower records indicated that a

phone call Pettway placed at 9:49 p.m. “pinged” from the same cell

tower as a call Roberts placed at 9:38 p.m., indicating that they were

together shortly before the murder. This cell tower was near the site

                                  5
where Pettway’s body was found.

     Corporal Kulnis determined that Roberts had an outstanding

arrest warrant. After using cell-tower records to locate Roberts,

police made a traffic stop, took him into custody, and confiscated his

cell phone. An inventory search of his car turned up boxes of

Newport cigarettes and a Samsung Galaxy cell-phone box.

     (b) At the police station, Roberts waived his rights under

Miranda 2 and agreed to speak with investigators. In the video-

recorded interview, Roberts admitted that he had been with Pettway

earlier on the night of the murder, but he denied any involvement

in the shooting. He admitted that he and Pettway had been

intermittent sexual partners over the previous two years. On the

evening of the murder, Roberts said, Pettway had come to his home

in Lawrenceville, where they “did sexual things.” They then left to

buy cigarettes, and after that, Roberts said, they parted ways.

Roberts said he had expected Pettway to return later that evening,

but Pettway never showed up.


     2   Miranda v. Arizona, 384 U.S. 436 (86 SCt 1602, 16 LE2d 694) (1966).
                                       6
     Cell-tower records showed Roberts’s and Pettway’s phones

pinging off the same tower near Roberts’s Lawrenceville apartment

at 7:29 p.m. and at various times until 9:21 p.m. Surveillance video

from a Citgo gas station in Lawrenceville showed the pair arriving

there at 9:17 p.m., Roberts in his blue Hyundai Sonata and Pettway

in his silver Dodge Avenger. The video showed Roberts buying

Newport cigarettes and the men then leaving, each in his own car,

at 9:21 p.m., both heading in the direction of Snellville.

     In his interview, Roberts first told the investigators that after

returning from the cigarette run, he had stayed at home the entire

evening. He also said he had his cell phone with him at all times

that night. Investigators then confronted him with evidence showing

that, after the time of the cigarette purchase, both his phone and

Pettway’s phone were in close proximity, near the crime scene. At

that point, Roberts claimed he had been at his grandmother’s home,

which was near the crime scene. He explained his earlier dishonesty

about his whereabouts by saying he just “didn’t want to get [himself]

involved” in the investigation.

                                   7
     (c) A forensic examination of Roberts’s cell phone showed that

Pettway’s phone number was listed in Roberts’s contacts. Also listed

in Roberts’s contacts was a phone number for a person designated

as “Bro”; this number matched the number to which numerous

outgoing calls were made from Roberts’s phone on the night of

November 1 and thereafter, through the early morning hours of

November 3. The first of these calls was placed at 10:17 p.m., from

a location near the crime scene. The call recipient was determined

to be Dawan Glover, who later testified for the State under an

immunity agreement.

     Glover testified that Roberts called him late in the evening on

November 1 and asked to come see him. At the time, Glover was at

his girlfriend’s home in the Allen Hill apartment complex in

southwest Atlanta. Glover agreed, and Roberts drove to Allen Hill,

where he met Glover in the parking lot. Roberts told Glover he was

“trying to get rid of his car” and offered to pay Glover to help; Glover

agreed. Glover testified that he believed there was “an insurance

situation” and that Roberts was “just doing it for the money.”

                                   8
     Glover testified that Roberts wiped down the inside of the car

with cleaning solution, and the pair then left Allen Hill, Glover

driving his girlfriend’s Chevy Lumina and Roberts following behind.

They drove to a gas station, where Glover filled an antifreeze jug

with gasoline. The pair then drove to an abandoned lot off of

Chappell Road, in the Bankhead area. Glover doused the car with

gasoline, lit a T-shirt on fire, and threw the T-shirt inside the car.

Once the car began smoking, they drove off in Glover’s girlfriend’s

car and returned to Allen Hill, where Roberts stayed the night. Not

sure whether their plan to destroy the car had worked, the pair

returned to the Bankhead lot the next evening with more gasoline

and, finding the car still intact, successfully set it ablaze.

     Glover’s girlfriend, Quaneshia Cleckley, also testified for the

State. She testified that, late on the night of November 1, Glover

asked to borrow her car, and she saw Glover leave the apartments

with a man—whom she identified at trial as Roberts—following in

a different car. When they returned about 30 minutes later, Glover

asked if Roberts could stay the night, and she agreed. She recalled

                                    9
that Roberts had with him a red or pinkish book bag, which he kept

close to him while he slept, “[l]ike, if he wanted to get up and run,

he was grabbing that book bag and everything was going with him.”

Glover, too, testified that Roberts was in possession of a red

“backpack bag.”

     (d) Investigators discovered that Roberts’s car had a GPS

tracking device that had been installed by a lienholder. They got the

GPS records, which showed the car’s location approximately every

24 hours. The records showed that, at 1:33 a.m. on November 2, the

car was located less than a mile from the crime scene, and at 2:33

a.m. on November 3, the car was in the area around Allen Hill.

     The GPS tracking records, together with cell-tower records

showing that Roberts had traveled from the area around the crime

scene to the area around Allen Hill, led investigators to obtain

surveillance-video footage from the night of the murder from the

Allen Hill apartments. That recording shows a silver Dodge Avenger

pulling into the complex at 11:11 p.m. Cell-phone and tower records

show Roberts’s phone placing calls in that vicinity at 11:10 and 11:14

                                 10
p.m., the latter call being placed to Glover’s number. The Allen Hill

video shows the Dodge Avenger and Cleckley’s Chevy Lumina

leaving the complex at 11:53 p.m. Cell-tower records show Roberts’s

phone in the vicinity of the Bankhead lot at 1:58 a.m. on November

2; by 2:12 a.m., the phone was back in the vicinity of Allen Hill.

Surveillance video shows the Chevy Lumina returning to the

apartment complex at 2:12 a.m., this time with a passenger wearing

the same clothes Roberts was wearing in the Citgo surveillance

video.

     The Allen Hill surveillance video and cell-phone and tower

records also corroborated Glover’s account of the events of the

subsequent day and night. The cell records reflect that Roberts

placed calls to Glover on the afternoon and evening of November 2,

into the early hours of November 3, and that Roberts’s phone was in

the area of Allen Hill on November 3 around 2:30 a.m. The video

shows Roberts arriving at Allen Hill around 2:30 a.m. on November

3 in his blue Hyundai Sonata and Glover getting in the car.

     On November 3 at around 4:30 a.m., firefighters responded to

                                 11
a fire reported near Chappell Road in Atlanta and discovered the

burned shell of a car, which was later identified as Pettway’s.

     Despite the evidence of his contacts with Glover, Roberts

insisted in a second custodial interview that he did not know Glover

and, when confronted with the cell records and other evidence, he

claimed this evidence was all “a lie.”

     An examination of Pettway’s phone records revealed a series of

phone calls to Pettway on the evening of November 1 from a “Pinger

account,” an online application that can be used to place phone calls

anonymously, from a “ghost number,” which looks like a legitimate

phone number but is not the actual number from which the call is

placed. Records obtained from Pinger showed that the subscriber on

the account was Roberts, who had created the account at 6:55 p.m.

on November 1—52 seconds before the first call was placed to

Pettway.

     DNA testing on the two cigarette butts recovered from the

crime scene showed that one had DNA consistent with that of

Pettway, while the other had DNA consistent with that of Roberts.

                                  12
     (e) The State also presented evidence of Roberts’s commission

of a prior crime, which the trial court admitted solely for the purpose

of proving identity. 3 Witness Monica Mendoza testified that on

October 23, 2016, Roberts attacked and robbed her at gunpoint after

the two had engaged in a brief sexual encounter. Mendoza testified

that she had connected with Roberts on a dating app. On the night

in question, he contacted her and arranged to come to her DeKalb

County apartment. Shortly after he arrived, the two began a sexual

encounter, which she stopped after Roberts tried to have intercourse

without a condom. At that point, she believed he was preparing to

leave, but when she turned away, Roberts put a gun to her head and

told her he was not leaving without the money in the house. They

struggled, and Roberts hit Mendoza with the gun and began choking

her. The gun discharged, and the bullet grazed her head. The

gunshot prompted a neighbor to knock on her door. Roberts fled, but

he grabbed Mendoza’s cell phone instead of his, leaving his at her


     3 Both before this evidence was presented and in its instructions after
the close of all the evidence, the trial court instructed the jury that this
evidence was to be considered only for the purpose of establishing identity.
                                    13
apartment. The responding police officer, DeKalb County police

detective J. W. Kim, observed furniture in disarray and blood stains

in the apartment, and he recovered a single .40-caliber shell casing

from the apartment floor. He later visited Mendoza in the hospital

and observed her injuries.

     Although Mendoza did not know who Roberts was at that time

and could offer police only a description of her attacker, she saw a

social-media post about Pettway’s murder the next week and

immediately recognized Roberts, who was pictured in the post, as

her assailant. She told Detective Kim.

     Detective   Kim    contacted    Corporal   Kulnis   with   this

information. Through her investigation, Corporal Kulnis had

learned that Roberts had pawned a cell phone on October 28, 2016,

and this cell phone was ultimately determined to have been

Mendoza’s. Further investigation showed that the cell phone

Roberts was using at the time of Pettway’s murder had been

activated on October 24, 2016—one day after the attack in which

Roberts had left his phone behind.

                                14
     The shell casing recovered from Mendoza’s apartment was sent

for forensic testing along with the five .40-caliber shell casings from

the site where Pettway’s body was found. A GBI firearms examiner

testified that his testing showed that all six had all been fired from

the same Smith & Wesson .40-caliber pistol.

     2. Analysis

     In his only enumeration of error, Roberts contends that the

trial court erred by allowing the State to introduce evidence of the

armed robbery of Mendoza. The trial court allowed the State to

introduce that evidence under OCGA § 24-4-404 (b) (“Rule 404 (b)”)

to establish Roberts’s identity as the person who shot Pettway;

Roberts argues that the armed robbery was not similar enough to

the murder to qualify as evidence relevant to showing identity under

Rule 404 (b). We review the trial court’s decision to admit this

evidence for an abuse of discretion. Smith v. State, 307 Ga. 263, 270

(2) (c) (834 SE2d 1) (2019).

     (a) Rule 404 (b) places specific limits on admitting “evidence of

. . . other crimes, wrongs, or acts.” Evidence of a defendant’s past

                                  15
wrongdoing is treated with caution because it can lead the jury to

find the defendant guilty based on his past wrongs rather than the

strength of the evidence that he committed the crime at hand. See

generally State v. Jones, 297 Ga. 156, 159 (2) (773 SE2d 170) (2015)

(noting that evidence of a defendant’s other bad acts cannot be

admitted simply to show bad character or propensity to commit

crimes). So, before evidence of other acts is admitted, the State has

to show that the other act helps prove something other than the

defendant’s character or propensity for wrongdoing, like “proof of

motive, opportunity, intent, preparation, plan, knowledge, identity,

or absence of mistake or accident.” OCGA § 24-4-404 (b).

     But Rule 404 (b) applies only to “evidence of . . . other crimes,

wrongs, or acts”: in other words, evidence that is extrinsic to the

charged crime. Id. (emphasis added). “The limitations and

prohibition on ‘other acts’ evidence set out in OCGA § 24-4-404 (b) do

not apply to ‘intrinsic evidence.’” Williams v. State, 302 Ga. 474, 485

(IV) (d) (807 SE2d 350) (2017) (footnote omitted)). See also Harris v.

State, 314 Ga. 238, 264 (3) (a) (875 SE2d 659) (2022) (“Rule 404 (b)

                                  16
is not applicable to ‘intrinsic evidence.’”).

     The line between extrinsic and intrinsic evidence is not always

a bright one, see Harris v. State, 310 Ga. 372, 381 (2) (b) (850 SE2d

77) (2020), and courts have drawn that line using a number of

different (and sometimes overlapping) phrases meant to distinguish

“direct evidence of the charged crime” from evidence of other crimes

subject to Rule 404 (b). United States v. Shea, 159 F3d 37, 39 (1st

Cir. 1998). See also United States v. Roberts, 933 F2d 517, 520 (7th

Cir. 1991) (describing intrinsic evidence as “directly relevant to the

crimes with which [the defendant] was charged”).4 To this end, we

have said that evidence is considered intrinsic to the charged offense

when it is “(1) an uncharged offense arising from the same

transaction or series of transactions as the charged offense; (2)

necessary to complete the story of the crime; or (3) inextricably



     4  As we have said before, we are guided by decisions of the federal
appellate courts, and the Eleventh Circuit in particular, when applying
provisions of our Evidence Code that are modeled after the Federal Rules of
Evidence. See Olds v. State, 299 Ga. 65, 69 (2) (786 SE2d 633) (2016). Accord
Harris, 314 Ga. at 264 (3) (a) (noting applicability of federal precedent in
determining whether other-acts evidence is admissible either as intrinsic
evidence or under Rule 404 (b)).
                                     17
intertwined with the evidence regarding the charged offense.”

Johnson v. State, 312 Ga. 481, 491 (4) (863 SE2d 137) (2021)

(punctuation omitted). Accord Williams, 302 Ga. at 485 (IV) (d)

(citing United States v. Edouard, 485 F3d 1324, 1344 (11th Cir.

2007)). And in applying this language, we have also said that

“evidence pertaining to the chain of events explaining the context,

motive, and set-up of the crime is properly admitted if it is linked in

time and circumstances with the charged crime, or forms an integral

and natural part of an account of the crime, or is necessary to

complete the story for the jury.” Id. (cleaned up). See also United

States v. Fortenberry, 971 F2d 717, 721 (11th Cir. 1992) (describing

intrinsic evidence as “an integral part of the circumstances

surrounding Fortenberry’s illegal possession of the shotgun”);

United States v. Battle, 774 F3d 504, 511 (8th Cir. 2014) (“When

evidence of other crimes tends logically to prove any element of the

crime charged, it is admissible as an integral part of the immediate

context of the crime charged and is not extrinsic and therefore is not

governed by Rule 404 (b).” (cleaned up)).

                                  18
      (b) Here, the armed robbery of Mendoza, as a whole, does not

fall on the intrinsic side of the line. The robbery of Mendoza itself

was not related to Pettway’s murder in any of the ways we have said

make a past crime intrinsic: that crime as a whole was neither a part

of a series of transactions related to that charged crime, nor part of

the story of that crime, nor “inextricably intertwined with the

evidence” of it. Indeed, many of the details of the armed robbery are

simply irrelevant to Pettway’s murder.

     But a limited portion of the evidence of the armed robbery is

properly considered intrinsic. See Battle, 774 F3d at 512 (noting that

“limited evidence” about prior crime committed with the same gun—

including ballistics evidence and testimony identifying defendant as

shooter—was intrinsic); Roberts, 933 F2d at 519-20 (affirming

admission of evidence about police chase after crime committed two

days after charged offenses, in which officers seized from defendant

the weapon used in the charged offenses; although the later crime

was not intrinsic and was properly excluded, the “cautiously edited

testimony regarding the government’s recovery of [the] gun” was

                                 19
intrinsic). The evidence from that incident included a .40-caliber

shell casing that testing showed was discharged from the same gun

as the casings from the scene of Pettway’s murder, and testimony

that Roberts possessed and shot that gun during the incident. This

physical evidence and testimony directly placing the murder weapon

in Roberts’s hands in the days leading up to Pettway’s murder was

“reasonably necessary to complete the story” of that charged crime.

See, e.g., Heade v. State, 312 Ga. 19, 24-26 (3) (860 SE2d 509) (2021)

(evidence of three incidents leading up to charged crimes was

“reasonably necessary to complete the story” because it explained

the relationship between the parties and the defendant’s motive in

committing the charged crimes); Abbott v. State, 311 Ga. 478, 483

(2) (858 SE2d 696) (2021) (evidence of prior theft was intrinsic when

it “offer[ed] insight into [defendant’s] motive” and “provid[ed]

evidence of premeditation” as to charged crimes); Smith, 307 Ga. at

272 (2) (c) (witness’s testimony about prior drug dealing by

defendants was necessary to complete the story of the crime because

it explained how the witness was able to identify the defendants and

                                 20
also advanced the State’s theory of the case). See also United States

v. Fortenberry, 971 F2d 717, 719-21 (11th Cir. 1992) (evidence of

defendant’s involvement in a prior double murder was admissible as

to charge of unlawful firearm possession where the possession

charge involved the weapon used in the murders); Battle, 774 F3d at

511 (in prosecution for unlawful firearm possession where gun was

discovered on the floor of a car occupied by defendant and two others,

concluding that evidence of prior crime committed by defendant with

same gun was intrinsic evidence that established defendant’s

constructive possession); United States v. Brooks, 715 F3d 1069,

1076-77 (8th Cir. 2013) (photos and video showing defendant posing

with a gun, recovered from cell phone left in stolen van, were

intrinsic where gun appeared to be the same gun used in stealing

the van and committing armed robbery earlier that same day); Shea,

159 F3d at 39-40 (gun seized during defendant’s arrest for a

separate crime one week after the charged crime was admissible as

intrinsic evidence where government sought to prove it was the

same gun used in charged crime); Roberts, 933 F.2d at 520

                                 21
(categorizing as intrinsic the limited evidence that defendant “was

caught with a dark steel revolver with a brown handle matching the

description of the weapon he used only two days earlier to rob the

Joliet bank” because it was “directly relevant to the crimes with

which he was charged”); United States v. Towne, 870 F2d 880, 886

(2d Cir. 1989) (in prosecution for unlawful receiving and possession

of a firearm, evidence that defendant was in possession of that

firearm on dates not charged in the indictment was admissible as

intrinsic evidence).

     As intrinsic evidence, this limited evidence from the armed

robbery was admissible as long as it satisfied OCGA § 24-4-403

(“Rule 403”), see Harris, 314 Ga. at 264 (intrinsic evidence “‘must

satisfy Rule 403’”), and there is little question that it did. Physical

evidence and testimony placing the murder weapon in Roberts’s

hands just nine days before the murder had substantial probative

value, particularly given the lack of eyewitnesses to Pettway’s

murder and the fact that Roberts denied he was involved. See Olds

v. State, 299 Ga. 65, 75-76 (2) (786 SE2d 633) (2016) (explaining that

                                  22
the probative value of evidence depends in part on whether the fact

it is offered to prove is disputed and on its marginal worth in proving

that fact in comparison to other available proof). And although this

evidence was surely prejudicial to Roberts’s defense, Rule 403

requires exclusion only when “unfair prejudice substantially

outweighs probative value.” Anglin v. State, 302 Ga. 333, 337 (3)

(806 SE2d 573) (2017) (citation and punctuation omitted). And given

its strong probative value, this intrinsic evidence was not the

evidence of “scant or cumulative probative force, dragged in by the

heels for the sake of its prejudicial effect,” that Rule 403

contemplates excluding. Johnson, 312 Ga. at 493 (4) (citation and

punctuation omitted). Thus, the trial court did not abuse its

discretion in admitting this limited evidence. See Smith, 307 Ga. at

271-273 (2) (c) (affirming admission of evidence as intrinsic despite

trial court’s having admitted it under Rule 404 (b)).

     (c) That leaves the rest of the evidence of the armed robbery.

Evidence that did not directly relate to the shell casing or identify

Roberts as the person who possessed, shot, and left with the gun was

                                  23
not admissible as intrinsic evidence. But under these circumstances,

any error in admitting the rest—like the details of the sexual

encounter, the fact that Mendoza was injured during the incident,

and the state of Mendoza’s apartment after Roberts left—was

harmless. 5

     A non-constitutional evidentiary error requires reversal only if

it “harm[s] a defendant’s substantial rights,” and we determine

whether such harm occurred by asking whether it is “highly

probable that the error did not contribute to the verdict.” Williams

v. State, 313 Ga. 443, 448 (1) (870 SE2d 397) (2022). As part of that

determination, we review all the evidence de novo, after setting

aside the evidence admitted in error, and “we weigh the remaining

evidence as we would expect reasonable jurors to have done so.” Id.

(cleaned up).

     Here, the evidence that was properly admitted against Roberts,

although circumstantial, was quite strong. The intrinsic evidence



     5We do not decide whether the evidence of the armed robbery as a whole
was admissible under Rule 404 (b) for identity or any other purpose.
                                    24
from the armed robbery placed the murder weapon in Roberts’s

hands just nine days before the murder. Roberts admitted to having

been with Pettway earlier on the night of the murder, which cell-

tower records and surveillance-video footage confirmed. Cell-tower

records placed both Roberts and Pettway, around the time of the

murder, in the area where Pettway’s body was later found. A

cigarette butt bearing Roberts’s DNA was found at the scene near

Pettway’s body. There was testimony that Roberts asked Glover to

help him destroy Pettway’s car just hours after the murder and that

then—as corroborated by cell-tower records and surveillance video—

the pair set out to accomplish that job by setting fire to the car in an

abandoned lot. There was testimony that Roberts was in possession

of a red backpack just hours after the murder, as well as testimony

that Pettway had been carrying a red backpack on the evening of

the murder. And Roberts, when confronted with cell records and

video evidence implicating him, had no explanation other than that

it was all “a lie.”

      In light of this very strong evidence, it is highly probable that

                                  25
the extra details of the armed robbery did not contribute to the

verdicts. Those details, while certainly not helpful to Roberts’s case,

were not unusually inflammatory. See generally Chavez v. State,

307 Ga. 804, 809 (2) (a) (837 SE2d 766) (2020) (noting that evidence

of prior convictions for less serious crimes is “not likely to inflame

the jury’s passions in a murder case”). Cf. Heard, 309 Ga. at 91-92

(3) (g) (concluding that prejudicial effect of other-acts evidence was

“substantial” because of the egregious means by which the earlier

crime was committed). And the trial court’s limiting instruction also

helped mitigate the prejudicial effect of those details: by instructing

the jury to consider the armed-robbery evidence “only insofar as it

may relate to” the issue of “the identity of the perpetrator,” the trial

court effectively directed the jury’s attention to the evidence that

was intrinsic and away from the extraneous details. See Johnson,

312 Ga. at 494 (4) (noting that the prejudicial effect of certain

evidence “was mitigated by the trial court’s instruction limiting the

jury’s consideration of that evidence”). Given that instruction and

the strong evidence against Roberts, any error in admitting this

                                  26
evidence was therefore harmless.

     Judgment affirmed. All the Justices concur.




                                27